Allowable Subject Matter
Claims 1-5, 8-15 and 18-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
Park et al. (US Patent Application Publication 2018/0154774) discloses a vehicle function control method and apparatus using a detachable knob (abstract and figures 8-30 reference detachable interface device 900 of a vehicle control device 800 described in paragraph [0317] as a knob), the vehicle function control method comprising: 
determining, by an integrated manipulation unit (figure 8 reference vehicle control device 800 comprising sensing unit 820 and processor 870), a target attachment position on an attachment unit (figure 8 reference display unit 830) having a plurality of attachment positions (figures 16A-16B reference two different positions of detachable interview device 900) (Figures 10A, 14A and 14B reference display unit 830 described in paragraph [0406] to comprise a magnet with magnetic N pole pixels are arranged in a first region 1a and magnetic S pole pixels are arranged in a second region 1b controlled by processor 870. Paragraph [0407] describes electromagnetic module 980 (figure 9) of the detachable interface device 900 (knob) controls a second magnet of device 900 with controllable magnetic N pole pixels in region 2b and magnetic S pole pixels in region 2a to respectively correspond to regions 1a and 1b of the display unit. Figures 16A-16B and paragraphs [0429]-[0458] describes varying magnetic polarity of the display unit 830 and detachable interface device 900 to move device 900 to different positions on the display unit 830.);
sensing a position of a detachable knob on the attachment unit (figure 8 reference sensing unit 820 described in paragraphs [0440]-[0441] to sense detachable interface device 900 approaching display unit 830), the detachable knob having at least one magnet and a manipulation means (Figure 9 reference detachable interface device 900 comprising electromagnetic module 980 described in paragraphs [0319]-[0322] to be a controllable magnetic/electromagnetic force/pole. Figure 14(b) depicts the controllable regions 2a-2b of device 900.); 
controlling a plurality of electromagnets disposed (figure 16B reference controllable electromagnets states 1620a and 1620b to change polarity to states 1640b and 1640a respectively as described in paragraphs [0436]-[0438] to be controlled by processor 870) so as to correspond to the plurality of attachment positions (figures 16A-16B reference two different positions of detachable interview device 900) such that the detachable knob is moved from the sensed position to the target attachment position (figures 16A-16B reference (a) in both figures as the sensed position and (b) in both figures as the target position), among the plurality of attachment positions (figure 16A-16B and paragraph [0428] describes the processor 870 may slidably move the detachable interface device 900 automatically by itself on the display unit 830 without external force by the user),
wherein the attachment unit comprises a first area and a second area extending in a first direction (Figure 23 (a) and (b) are described in paragraphs [0554]-[0555] to respectively regard a left region and right region of the display unit 830. Left and right regions inherently comprise a two dimension extending directions however it is implied by the claim language to regard the major extension direction. Therefore, in view of the aspect ratio of display unit 830 the first direction (major extending direction) of both the left and right regions extend in a vertical direction.), the first area and the second area being disposed side by side in a second direction intersecting the first direction (Figure 23 reference left and right regions side by side in a horizontal direction which intersects a vertical direction of which both left and right regions extend.), 
Figure 23 (a) depicts a first attachment position of device 900 regarding the application of navigation. Figure 20a depicts wherein a plurality of applications may be displayed in left and right regions including an application of music (in both left and right regions), camera, and tv. Paragraph [0553] describes different functions may be executed based on the position to which the detachable interface device 900 is adhered.), the plurality of first attachment positions being matched with different functions to be controlled (Figure 24 examples the left region when device 900 is positioned on the navigation application position (figure 23 (a)). Figure 20a depicts wherein a plurality of applications may be displayed in left and right regions including an application of music (in both left and right regions), camera, and tv.), and 
wherein the second area has a plurality of second attachment positions disposed in the first direction (Figure 23 (b) depicts a second attachment position of device 900 regarding the application of media. Figure 20a depicts wherein a plurality of applications may be displayed in left and right regions including an application of music (in both left and right regions), camera, and tv. Paragraph [0553] describes different functions may be executed based on the position to which the detachable interface device 900 is adhered.), the plurality of second attachment positions being matched with the plurality of first attachment positions in the second direction (Figure 23 reference left and right positions matched to the same height along the horizontal direction. Figure 20A (a) depicts the additional positions also matched to the same height along the horizontal direction.). 
However, neither prior art Park does not specifically disclose when the detachable knob is moved from one of a plurality of first attachment positions to a second attachment position matched with the one of the plurality of first attachment positions, among a plurality of second attachment positions, in a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622